                                   1   Suzanne Solomon, Bar No. 169005
                                       ssolomon@lcwlegal.com
                                   2   LIEBERT CASSIDY WHITMORE
                                       A Professional Law Corporation
                                   3   135 Main Street, 7th Floor
                                       San Francisco, California 94105
                                   4   Telephone:    415.512.3000
                                       Facsimile:    415.856.0306
                                   5
                                       Veronica A.F. Nebb
                                   6   veronica.nebb@cityofvallejo.net
                                       City Attorney, SBN 140001
                                   7   Katelyn M. Knight
                                       katelyn.knight@cityofvallejo.net
                                   8   Assistant City Attorney, SBN 264573
                                       City of Vallejo, City Hall
                                   9   555 Santa Clara, 3rd Floor
                                       Vallejo, CA 94590
                                  10   Telephone: 707.648.4545
                                       Facsimile: 707.648.4687
                                  11
                                       Attorneys for Defendants
                                  12
A Professional Law Corporation

San Francisco, California 94105




                                       David P. Mastagni, Bar No. 57721
  135 Main Street, 7th Floor
  Liebert Cassidy Whitmore




                                  13   dmastagni@mastagni.com
                                       David E. Mastagni, Bar No. 204244
                                  14   davidm@mastagni.com
                                       Kathleen N. Mastagni Storm, Bar No. 244298
                                  15   kathleen@mastagni.com
                                       Cheryl Carlson, Bar No. 118102
                                  16   ccarlson@mastagni.com
                                       MASTAGNI HOLSTEDT
                                  17   A Professional Corporation
                                       1912 “I” Street
                                  18   Sacramento, California 95811
                                       Telephone: 916.446.4692
                                  19   Facsimile: 916.447.2614
                                  20   Attorneys for Plaintiffs
                                  21

                                  22                                 UNITED STATES DISTRICT COURT

                                  23                                EASTERN DISTRICT OF CALIFORNIA

                                  24   THE VALLEJO POLICE OFFICERS’                 Case No.: 2:21-cv-00454-KJM-CKD
                                       ASSOCIATION, a labor union;
                                  25   MICHAEL NICHELINI, an individual,
                                                                                    STIPULATION RE EXTENSION OF TIME
                                  26                          Plaintiffs,           FOR DEFENDANTS TO FILE
                                                                                    RESPONSIVE PLEADING; ORDER
                                  27            v.                                  [LOCAL RULE 144]
                                  28   CITY OF VALLEJO, a municipal
                                                                                     1
                                                                                             Stipulation re Extension of Time re Pleadings
                                       9624778.3 VA040-034
                                  1   corporation; THE VALLEJO POLICE
                                      DEPARTMENT, a municipal
                                  2   corporation; SHAWNY WILLIAMS,
                                      individually and in his official capacity
                                  3   as Chief of Police for the City of Vallejo;
                                      GREG NYHOFF, in his official capacity
                                  4   as City Manager for the City of Vallejo;
                                      ANNE CARDWELL, in her official
                                  5   capacity as Assistant City Manager for
                                      the City of Vallejo; BOB SAMPAYAN,
                                  6   in his official capacity as Mayor for the
                                      City of Vallejo; HERMIE SUNGA, in
                                  7   his official capacity as Vice Mayor for
                                      the City of Vallejo; CRISTINA
                                  8   ARRIOLA, in her official capacity as
                                      City Councilmember for the City of
                                  9   Vallejo; HAKEEM BROWN, in his
                                      official capacity as City Councilmember
                                 10   for the City of Vallejo; PIPPIN DEW, in
                                      her official capacity as City
                                 11   Councilmember for the City of Vallejo;
                                      MINA DIAZ, in her official capacity as
                                 12   City Councilmember for the City of
A Professional Law Corporation




                                      Vallejo ROBERT McCONNELL, in his
 Sacramento, California 95811
  Liebert Cassidy Whitmore




                                 13   official capacity as City Councilmember
                                      and Mayor for the City of Vallejo;
                                 14   KATY MIESSNER, in her official
                                      capacity as City Councilmember for the
                                 15   City of Vallejo; ROZZANA VERDER-
                                      ALIGA, in her official capacity as City
                                 16   Councilmember and Vice Mayor for the
                                      City of Vallejo; and DOES 1 through
                                 17   100, inclusive,
                                 18                          Defendants.
                                 19
                                               Defendants City of Vallejo, Shawny Williams, Greg Nyhoff, Anne Cardwell, Cristina
                                 20
                                      Arriola, Hakeem Brown, Pippin Dew, Mina Diaz, Robert McConnell, Katy Miessner, and
                                 21
                                      Rozzana Verder-Aliga (“Defendants”), and Plaintiffs Vallejo Police Officers Association and
                                 22
                                      Michael Nichelini (collectively, “Plaintiffs”) (collectively, “Parties”), by and through their
                                 23
                                      counsels of record, hereby stipulate to extend Defendants’ deadline to respond to Plaintiffs’ First
                                 24
                                      Amended Complaint, as follows:
                                 25
                                               WHEREAS, on March 12, 2021, Plaintiffs filed their initial Complaint;
                                 26
                                               WHEREAS, on March 19, 2021, the Parties stipulated to a 28-day extension of time for
                                 27
                                      Defendants to respond to Plaintiffs’ Complaint pursuant to Local Rule 144(a), thus extending to
                                 28
                                                                                        2
                                                                                    Stipulation re Extension of Time to File Responsive Pleading
                                      9624778.3 VA040-034
                                  1   May 3, 2021, Defendants’ deadline file a responsive pleading to Plaintiffs’ Complaint;
                                  2            WHEREAS, on April 2, 2021, Plaintiffs filed a First Amended Complaint pursuant to
                                  3   Federal Rule of Civil Procedure 15(a)(1)(A). Pursuant to Federal Rule of Civil Procedure
                                  4   15(a)(3), Defendants’ deadline to respond to the First Amended Complaint is May 3, 2021;
                                  5            WHEREAS, on April 16, 2021, Defendants’ counsel initiated meet and confer
                                  6   correspondence with Plaintiffs’ counsel regarding Defendants’ contentions that there are
                                  7   deficiencies in the First Amended Complaint that would be raised in a Motion to Dismiss;

                                  8            WHEREAS, on April 22, 2021, Plaintiffs’ counsel agreed to further meet and confer
                                  9   regarding Defendants’ contentions that there are deficiencies in the First Amended Complaint;
                                 10            WHEREAS, the Parties anticipate that their meet and confer regarding the First Amended
                                 11   Complaint, which will be completed on or before May 7, 2021, will result in the Parties’
                                 12   stipulating to Plaintiffs’ filing a Second Amended Complaint, on or before May 21, 2021;
A Professional Law Corporation
 Sacramento, California 95811
  Liebert Cassidy Whitmore




                                 13            WHEREAS, the Parties wish to extend the deadline for Defendants’ to respond to the First
                                 14   Amended Complaint that is far enough out such that the anticipated Second Amended Complaint

                                 15   will be filed before Defendants need to respond to the First Amended Complaint, in order to
                                 16   avoid unnecessary motion practice regarding the First Amended Complaint;
                                 17            WHEREAS, the Parties do not believe that this extension of time will result in the need to
                                 18   extend any other deadlines in this action;
                                 19            IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN THE PARTIES
                                 20   AND THEIR RESPECTIVE ATTORNEYS AS FOLLOWS:
                                 21            Defendants’ deadline to file a responsive pleading to the First Amended Complaint is June
                                 22   4, 2021.
                                 23            IT IS SO STIPULATED.
                                 24

                                 25

                                 26
                                 27

                                 28
                                                                                        3
                                                                                    Stipulation re Extension of Time to File Responsive Pleading
                                      9624778.3 VA040-034
                                  1   Dated: April 29, 2021             LIEBERT CASSIDY WHITMORE

                                  2

                                  3
                                                                  By:       /s/ Suzanne Solomon
                                  4                                            Suzanne Solomon
                                                                               Attorneys for Defendants
                                  5

                                  6
                                      Dated: April 29, 2021             MASTAGNI HOLSTEDT
                                  7

                                  8

                                  9                               By: /s/ Cheryl Carlson (as authorized on April 29, 2021)
                                                                            David E. Mastagni
                                 10                                         Cheryl Carlson
                                                                            Attorneys for Plaintiffs
                                 11
                                 12
A Professional Law Corporation
 Sacramento, California 95811
  Liebert Cassidy Whitmore




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                  4
                                                              Stipulation re Extension of Time to File Responsive Pleading
                                      9624778.3 VA040-034
                                  1
                                                                                    ORDER
                                  2

                                  3            Pursuant to the stipulation of Plaintiffs Vallejo Police Officers Association and Michael

                                  4   Nichelini (collectively, Plaintiffs) and Defendants City of Vallejo, Shawny Williams, Greg

                                  5   Nyhoff, Anne Cardwell, Cristina Arriola, Hakeem Brown, Pippin Dew, Mina Diaz, Robert

                                  6   McConnell, Katy Miessner, and Rozzana Verder-Aliga (collectively, “Defendants”), and GOOD

                                  7   CAUSE appearing, it is hereby ordered that:

                                  8            Defendants’ deadline to file a responsive pleading to the First Amended Complaint is

                                  9   June 4, 2021.

                                 10            IT IS SO ORDERED.

                                 11

                                 12   Dated: May 12, 2021
A Professional Law Corporation
 Sacramento, California 95811
  Liebert Cassidy Whitmore




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                                        5
                                                                                    Stipulation re Extension of Time to File Responsive Pleading
                                      9624778.3 VA040-034
